Citation Nr: 0332726	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  99-12 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, including as secondary to service-connected 
disabilities.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to a rating in excess of 40 percent for 
fibromyalgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1975 to August 1985.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a March 
1999 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Manchester, New Hampshire, which 
denied service connection for a psychiatric disorder and 
hepatitis C, and denied a rating in excess of 40 percent for 
fibromyalgia.  


REMAND

On November 9, 2000, the VCAA became law.  Regulations 
implementing the VCAA have also been published.  The VCAA and 
implementing regulations apply in the instant case.  In 
Quartuccio, supra., the Court provided guidance regarding 
notice requirements under the VCAA.  The notice provided to 
the veteran with regard to the issues on appeal does not 
appear to be adequate under the Quartuccio guidelines.  
Specifically, the veteran has not been sent a VCAA/duty to 
assist letter  and no communication from VA has adequately 
identified the evidence the veteran would need to 
substantiate his claims, the evidence presently of record, or 
the veteran's and VA's respective responsibility with regard 
to development of each of the claims on appeal.    

The Board notes that the veteran's last VA mental disorders 
examination did not include an opinion as to whether or not 
there is a relationship between the veteran's psychiatric 
disorder and his service-connected disabilities.  Another 
examination is indicated.

Furthermore, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs (PVA), 345 F.3d 1334 (Fed. Cir. 2003), the U.S. Court 
of Appeals for the Federal Circuit (Federal Circuit) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
The Federal Circuit made a conclusion similar to the one 
reached in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (DAV) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The Federal Circuit found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify was 
misleading and detrimental to claimants whose claims were 
prematurely denied short of the statutory one-year period 
provided for response.  Since this case is being remanded 
anyway for additional development and to cure procedural 
defects, the RO must take this opportunity to inform the 
appellant that notwithstanding any information previously 
provided, a full year is allowed for response to a VCAA 
notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the Federal Circuit 
decision in PVA, the guidelines of the 
Court in Quartuccio v. Principi, 
38 U.S.C.A. §§ 5102, 5103, and 5103A, and 
any other applicable legal precedent.  In 
particular, the RO should ensure that the 
veteran is advised specifically of what 
he needs to establish each of his claims, 
what the evidence shows, and of his and 
VA's respective responsibilities in 
claims development.  He should be 
afforded the requisite period of time to 
respond.

2.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, who 
have treated him for a psychiatric 
disorder, hepatitis C, and/or 
fibromyalgia since service, then obtain 
copies of all clinical records of such 
treatment which are not already in the 
claims folder.  

3  The RO should schedule the veteran for 
a VA psychiatric examination to determine 
the nature and etiology of his 
psychiatric disability.  The claims 
folder must be available to the examiner 
for review in connection with the 
examination.  The examiner should 
determine the correct diagnosis for the 
veteran's psychiatric disability(ies) and 
provide a medical opinion as to whether 
any such disability is related to service 
or as likely as not was caused or 
aggravated by a service-connected 
disability.  The examiner must explain 
the rationale for all opinions given.

4.  The RO should then readjudicate the 
claims.  If any remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and provide the 
veteran and his representative the 
requisite period of time to respond.  The 
case should then be returned to the Board 
for further appellate review, if 
otherwise in order.  No action is 
required of the appellant until he is 
notified.


The purposes of this remand are to ensure compliance with the 
mandates of the Federal Circuit and the Court in the above-
cited decisions and to assist in the development of the 
claims.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  These claims must be afforded expeditious 
treatment by the RO.  The law requires that all claims that 
are remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  


	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


